DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4, 16 - 18, 20 are objected to because of the following informalities:  
Claim 1, line 3 – 4 should read “acquiring, by the diagnostic center, agreements on a threshold for the malfunction information from a plurality of diagnostic centers” because the limitation “a diagnostic center” is introduced in claim 1, line 2.
Claim 16 should read “further comprising instructions, that when read by the processor, cause the processor to determine a severity of a malfunction based on number of sensors that produce the malfunction information.” because the limitation “a processor” is introduced in claim 15, line 1 – 2.
Claim 17 should read “further comprising instructions, that when read by the processor, cause the processor to determine if the number of the sensors exceeds a threshold for a number of the sensors.” 
Claim 18 should read “further comprising instructions, that when read by the processor, cause the processor to responsive to the number of the sensors exceeding the threshold, determine a severity level of the malfunction.”
Claim 20 should read “further comprising instructions, that when read by the processor, cause the processor to execute a smart contract to store the malfunction information and a severity level of the malfunction on a ledger of the blockchain.”

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4 – 5, 11 - 12, 17 - 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “comprising determining if the number of the sensors exceeds a threshold for a number of the sensors.” This claim limitation renders to be indefinite because it is unclear as to whether the threshold indicates if the number of sensors exceed a certain number or the threshold indicates if the received malfunction data exceeds a predetermined value set for respective sensors. For the purpose of compact prosecution, Examiner will interpret the threshold indicates if the received malfunction data exceeds a predetermined value set for respective sensors. The threshold is acquired as described in claim 1, line 3 – 4. 
Claims 11, 17 describe limitations that are similar to the limitations of claim 4. Therefore, claims 11, 17 are rejected for same reason as described in claim 4 above.
Claim 5 is dependent on claim 4 and does not cure the deficiencies thereof, therefore claim 5 is rejected for the same reason as claim 4 above.
Claim 12 is dependent on claim 11 and does not cure the deficiencies thereof, therefore claim 12 is rejected for the same reason as claim 11 
Claim 18 is dependent on claim 17 and does not cure the deficiencies thereof, therefore claim 18 is rejected for the same reason as claim 17 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6, 8 - 11, 13, 15 – 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Leise et al. (Publication No. US 20210234670 A1; hereafter Leise) in view of Huffman et al. (Publication No. US 20200219336 A1; hereafter Huffman) in further view of Mezaael, Abraham (Publication No. US 20190375357 A1; hereafter Mezaael).
Regarding to claim 1, Leise teaches A method, comprising: 
	receiving, by a diagnostic center, malfunction information related to a transport; ([Par. 0162], “receiving, via the one or more processors, vehicle sensor data indicative of a total loss event (e.g., the one or more processors may analyze the sensor data to determine that an abrupt change of G forces or deceleration exceeded a predetermined threshold, indicating a vehiclecollision occurred) and/or otherwise receiving a notification that the vehicle is a total loss 1310” wherein the “total loss event” is determined based on sensor data from an event such as crash collision or accident. These type of events read on the “malfunction” )
in response to the malfunction information exceeding the threshold, storing the malfunction information on a remote storage; ([Par. 0162], “creating, via the one or more processors, a new block (to add to the blockchain) using or including the mileage report or current odometer reading, and/or otherwise updating the vehicle blockchain to reflect or indicate the current vehicle mileage 1306; (4) estimating, via the one or more processors, the Actual Cash Value (ACV) of the vehicle based upon, at least in part, the current vehicle mileage 1308; (5) receiving, via the one or more processors, vehicle sensor data indicative of a total loss event (e.g., the one or more processors may analyze the sensor data to determine that an abrupt change of G forces or deceleration exceeded a predetermined threshold, indicating a vehicle collision occurred) and/or otherwise receiving a notification that the vehicle is a total loss 1310; (6) identifying and retrieving, via the one or more processors and/or associated transceivers (such as via wireless communication or data transmission over one or more radio frequency links or communication channels), any outstanding vehicle loan or lien information, and determining a current payoff amount 131” where this is interpreted as after a collision has occurred, the vehicle information and the vehicle sensor data (regarding to the event that exceeds predetermined threshold) are stored on a block on a blockchain (remote storage) and can be accessed by entities belong to the blockchain.)

Leise teaches to store vehicle sensor data regarding to an event on the blockchain if the vehicle sensor data exceeds a threshold as described above, but does not explicitly disclose to acquiring, by a diagnostic center, agreements on a threshold for the malfunction information from a plurality of diagnostic centers.

However, Huffman teaches acquiring, by a diagnostic center, agreements on a threshold for the malfunction information from a plurality of diagnostic centers. 
([Par. 0037], “One or more servers, collectively or individually, can extract from the decentralized ledger a relevant collection of sensor data, i.e. sensor data obtained from mobile devices of occupants in the vehicles identified to be involved in a collision. Example such servers include computer systems under the control or operation of insurance companies and/or law enforcement. Different sensor data obtained from different mobile devices of the multiple mobile devices can be correlated to determine consensus properties of the collision, which can include items or properties for which the data is in agreement (or at least not in disagreement) as informed by the collection of sensor data. The consensus properties of the collision can include, for instance, a confirmation that the collision occurred, where it occurred, the timing, the positioning, movement, speed, and trajectory of the vehicles before, during, and after the collision, the position of occupants of vehicles, behavior of occupants, and audio communications exchanged before, during, and after the collision, among any other desired properties”

([Par. 0044], “The decentralized ledger can include a blockchain that is distributed among a private consortium of entities. Sensor data from across the multiple mobile devices of different vehicle occupants in the multiple vehicles involved in the collision can be obtained by multiple different servers and contributed to the decentralized ledger by the multiple different servers, with such server being in communication with a different set of mobile devices of the multiple mobile devices”

This can be interpreted as the one or server (private consortium of entities) could decide agreements regarding to a collision based sensor data. The consensus properties, for example, a confirmation that the collision occurred if the sensor data exceeds a predetermined value, or if the sensor data does not exceed a predetermined value, it could determine the collision has not occurred. The “private consortium of entities” reads on the “plurality of diagnostic centers” such as “insurance companies or law enforcement.”


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Leise to incorporate the teaching of Huffman. The modification would have been obvious because by determining a threshold for sensor data regarding to an event based on agreements of entities within the blockchain, it ensures a consensus among entities/parties that are interested in sensor data regarding to the event before the sensor data is stored on the blockchain. 

delete the malfunction information from the transport after storing the data on the remote storage.

However, Mezaael teaches to delete the malfunction information from the transport after storing the data on the remote storage. ([Par. 0075], “The cloud server 106 may also be configured to communicate a control message to the vehicle 102 that identifies, such as via the unique video data 168 identifier, and causes the event evaluator 158 to delete video data 168 that relates to server-defined trigger events. Additionally, or alternatively, the event evaluator 158 may be configured to delete video data 168 from local vehicle 102 storage responsive to receiving a notification of successful transmission of the video data 168 to the cloud server 106”)
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Leise and Huffman to incorporate the teaching of Mezaael. The modification would have been obvious because deleting the data from local storage after successfully transmitting the data to a remote server, it allows to empty the local storage to make more space without worrying of data regarding to the event to be lost. 

Regarding to claim 2, the the combination of Leise, Huffman and Mezaael teaches the method of claim 1.
Leise further teaches comprising receiving the malfunction information from a plurality of sensors associated with the transport. ([Par. 0162], “receiving, via the one or more processors, vehicle sensor data indicative of a total loss event (e.g., the one or more processors may analyze the sensor data to determine that an abrupt change of G forces or deceleration exceeded a predetermined threshold, indicating a vehicle collision occurred) and/or otherwise receiving a notification that the vehicle is a total loss 1310”)

Regarding to claim 3, the combination of Leise, Huffman and Mezaael teaches the method of claim 1.
Leise further teaches comprising determining a severity of a malfunction based on number of sensors that produce the malfunction information. ([Par. 0162], “receiving, via the one or more processors, vehicle sensor data indicative of a total loss event (e.g., the one or more processors may analyze the sensor data to determine that an abrupt change of G forces or deceleration exceeded a predetermined threshold, indicating a vehiclecollision occurred) and/or otherwise receiving a notification that the vehicle is a total loss 1310” wherein the “total loss event” is determined based on sensor data from an event such as crash collision or accident. These type of events read on the “malfunction information.” The “total loss event” read on the “severity of the malfunction.” For example, in a car collision, a vehicle could be considered as total loss if it is severely damaged or it is considered as repairable if it has small damages.)

Regarding to claim 4, the combination of Leise, Huffman and Mezaael teaches the method of claim 3.
Leise further teaches comprising determining a severity of a malfunction based on number of sensors that produce the malfunction information. ([Par. 0162], “receiving, via the one or more processors, vehicle sensor data indicative of a total loss event (e.g., the one or more processors may analyze the sensor data to determine that an abrupt change of G forces or deceleration exceeded a predetermined threshold, indicating a vehiclecollision occurred) and/or otherwise receiving a notification that the vehicle is a total loss 1310” wherein the “total loss event” is determined based on sensor data from an event such as crash collision or accident. These type of events read on the “malfunction information.” The “total loss event” read on the “severity of the malfunction.” For example, in a car collision, a vehicle could be considered as total loss if it is severely damaged or it is considered as repairable if it has small damages. Note that the mapping is based on compact prosecution as described in 112b rejection of claim 4 above.)

Regarding to claim 6, the combination of Leise, Huffman and Mezaael teaches the method of claim 1.
Huffman further teaches wherein the agreements constitute a consensus of a blockchain the plurality of diagnostic centers belongs to. 
([Par. 0037], “One or more servers, collectively or individually, can extract from the decentralized ledger a relevant collection of sensor data, i.e. sensor data obtained from mobile devices of occupants in the vehicles identified to be involved in a collision. Example such servers include computer systems under the control or operation of insurance companies and/or law enforcement. Different sensor data obtained from different mobile devices of the multiple mobile devices can be correlated to determine consensus properties of the collision, which can include items or properties for which the data is in agreement (or at least not in disagreement) as informed by the collection of sensor data. The consensus properties of the collision can include, for instance, a confirmation that the collision occurred, where it occurred, the timing, the positioning, movement, speed, and trajectory of the vehicles before, during, and after the collision, the position of occupants of vehicles, behavior of occupants, and audio communications exchanged before, during, and after the collision, among any other desired properties”

([Par. 0044], “The decentralized ledger can include a blockchain that is distributed among a private consortium of entities. Sensor data from across the multiple mobile devices of different vehicle occupants in the multiple vehicles involved in the collision can be obtained by multiple different servers and contributed to the decentralized ledger by the multiple different servers, with such server being in communication with a different set of mobile devices of the multiple mobile devices”

[Par. 0046], “The process extracts (208) from the decentralized ledger the collection of sensor data from across the multiple mobile devices and correlates (210) different sensor data thereof, obtained from different mobile devices of the multiple mobile devices, to determine consensus properties of the collision”)


This can be interpreted as the one or server (private consortium of entities) could decide agreements regarding to a collision based sensor data. The consensus properties, for example, a confirmation that the collision occurred if the sensor data exceeds a predetermined value, or if the sensor data does not exceed a predetermined value, it could determine the collision has not occurred. The “private consortium of entities” reads on the “plurality of diagnostic centers” such as “insurance companies or law enforcement.”


Regarding to claim 8, Leise teaches A system, comprising: 
a processor of a diagnostic center; (Figure 4, “Processor 402”)
a memory on which are stored machine readable instructions that when executed by the processor (Claim 9, “a memory configured to store non-transitory computer executable instructions and configured to interface with the one or more processors”) cause the processor to: 

		receiving malfunction information related to a transport; ([Par. 0162], “receiving, via the one or more processors, vehicle sensor data indicative of a total loss event (e.g., the one or more processors may analyze the sensor data to determine that an abrupt change of G forces or deceleration exceeded a predetermined threshold, indicating a vehiclecollision occurred) and/or otherwise receiving a notification that the vehicle is a total loss 1310”)
in response to the malfunction information exceeding the threshold, storing the malfunction information on a remote storage; ([Par. 0162], “creating, via the one or more processors, a new block (to add to the blockchain) using or including the mileage report or current odometer reading, and/or otherwise updating the vehicle blockchain to reflect or indicate the current vehicle mileage 1306; (4) estimating, via the one or more processors, the Actual Cash Value (ACV) of the vehicle based upon, at least in part, the current vehicle mileage 1308; (5) receiving, via the one or more processors, vehicle sensor data indicative of a total loss event (e.g., the one or more processors may analyze the sensor data to determine that an abrupt change of G forces or deceleration exceeded a predetermined threshold, indicating a vehicle collision occurred) and/or otherwise receiving a notification that the vehicle is a total loss 1310; (6) identifying and retrieving, via the one or more processors and/or associated transceivers (such as via wireless communication or data transmission over one or more radio frequency links or communication channels), any outstanding vehicle loan or lien information, and determining a current payoff amount 131” where this is interpreted as after a collision has occurred, the vehicle information and the vehicle sensor data (regarding to the event that exceeds predetermined threshold) are stored on a block on a blockchain (remote storage) and can be accessed by entities belong to the blockchain.)

Leise teaches to store vehicle sensor data regarding to an event on the blockchain if the vehicle sensor data exceeds a threshold as described above, but does not explicitly disclose to acquire agreements on a threshold for the malfunction information from a plurality of diagnostic centers.

However, Huffman teaches acquire agreements on a threshold for the malfunction information from a plurality of diagnostic centers. 
([Par. 0037], “One or more servers, collectively or individually, can extract from the decentralized ledger a relevant collection of sensor data, i.e. sensor data obtained from mobile devices of occupants in the vehicles identified to be involved in a collision. Example such servers include computer systems under the control or operation of insurance companies and/or law enforcement. Different sensor data obtained from different mobile devices of the multiple mobile devices can be correlated to determine consensus properties of the collision, which can include items or properties for which the data is in agreement (or at least not in disagreement) as informed by the collection of sensor data. The consensus properties of the collision can include, for instance, a confirmation that the collision occurred, where it occurred, the timing, the positioning, movement, speed, and trajectory of the vehicles before, during, and after the collision, the position of occupants of vehicles, behavior of occupants, and audio communications exchanged before, during, and after the collision, among any other desired properties”

([Par. 0044], “The decentralized ledger can include a blockchain that is distributed among a private consortium of entities. Sensor data from across the multiple mobile devices of different vehicle occupants in the multiple vehicles involved in the collision can be obtained by multiple different servers and contributed to the decentralized ledger by the multiple different servers, with such server being in communication with a different set of mobile devices of the multiple mobile devices”

This can be interpreted as the one or server (private consortium of entities) could decide agreements regarding to a collision based sensor data. The consensus properties, for example, a confirmation that the collision occurred if the sensor data exceeds a predetermined value, or if the sensor data does not exceed a predetermined value, it could determine the collision has not occurred. The “private consortium of entities” reads on the “plurality of diagnostic centers” such as “insurance companies or law enforcement.”


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Leise to incorporate the teaching of Huffman. The modification would have been obvious because by determining a threshold for sensor data regarding to an event based on agreements of entities within the blockchain, it ensures a consensus among entities/parties that are interested in sensor data regarding to the event before the sensor data is stored on the blockchain. 

The combination of Leise and Huffman teaches to store vehicle sensor data regarding to an event on a blockchain (remote storage) as described above, but does not explicitly disclose to delete the malfunction information from the transport after storing the data on the remote storage.

However, Mezaael teaches to delete the malfunction information from the transport after storing the data on the remote storage. ([Par. 0075], “The cloud server 106 may also be configured to communicate a control message to the vehicle 102 that identifies, such as via the unique video data 168 identifier, and causes the event evaluator 158 to delete video data 168 that relates to server-defined trigger events. Additionally, or alternatively, the event evaluator 158 may be configured to delete video data 168 from local vehicle 102 storage responsive to receiving a notification of successful transmission of the video data 168 to the cloud server 106”)
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Leise and Huffman to incorporate the teaching of Mezaael. The modification would have been obvious because deleting the data from local storage after successfully transmitting the data to a remote server, it allows to empty the local storage to make more space without worrying of data regarding to the event to be lost. 

Claims 9 - 11, 13 describe limitations of a system that are similar to the limitations of claims 2 - 4, 6 respectively. Therefore, claims 9 - 11, 13 are rejected under 35 USC § 103 for the same reason as described in claims 2 - 4, 6 respectively above.

Regarding to claim 15, Leise teaches A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: (Claim 9, “memory configured to store non-transitory computer executable instructions and configured to interface with the one or more processors; and the one or more processors configured to interface with the memory and configured to”)

	receiving malfunction information related to a transport; ([Par. 0162], “receiving, via the one or more processors, vehicle sensor data indicative of a total loss event (e.g., the one or more processors may analyze the sensor data to determine that an abrupt change of G forces or deceleration exceeded a predetermined threshold, indicating a vehiclecollision occurred) and/or otherwise receiving a notification that the vehicle is a total loss 1310”)
in response to the malfunction information exceeding the threshold, storing the malfunction information on a remote storage; ([Par. 0162], “creating, via the one or more processors, a new block (to add to the blockchain) using or including the mileage report or current odometer reading, and/or otherwise updating the vehicle blockchain to reflect or indicate the current vehicle mileage 1306; (4) estimating, via the one or more processors, the Actual Cash Value (ACV) of the vehicle based upon, at least in part, the current vehicle mileage 1308; (5) receiving, via the one or more processors, vehicle sensor data indicative of a total loss event (e.g., the one or more processors may analyze the sensor data to determine that an abrupt change of G forces or deceleration exceeded a predetermined threshold, indicating a vehicle collision occurred) and/or otherwise receiving a notification that the vehicle is a total loss 1310; (6) identifying and retrieving, via the one or more processors and/or associated transceivers (such as via wireless communication or data transmission over one or more radio frequency links or communication channels), any outstanding vehicle loan or lien information, and determining a current payoff amount 131” where this is interpreted as after a collision has occurred, the vehicle information and the vehicle sensor data (regarding to the event that exceeds predetermined threshold) are stored on a block on a blockchain (remote storage) and can be accessed by entities belong to the blockchain.)

Leise teaches to store vehicle sensor data regarding to an event on the blockchain if the vehicle sensor data exceeds a threshold as described above, but does not explicitly disclose to acquire agreements on a threshold for the malfunction information from a plurality of diagnostic centers.

However, Huffman teaches acquire agreements on a threshold for the malfunction information from a plurality of diagnostic centers. 
([Par. 0037], “One or more servers, collectively or individually, can extract from the decentralized ledger a relevant collection of sensor data, i.e. sensor data obtained from mobile devices of occupants in the vehicles identified to be involved in a collision. Example such servers include computer systems under the control or operation of insurance companies and/or law enforcement. Different sensor data obtained from different mobile devices of the multiple mobile devices can be correlated to determine consensus properties of the collision, which can include items or properties for which the data is in agreement (or at least not in disagreement) as informed by the collection of sensor data. The consensus properties of the collision can include, for instance, a confirmation that the collision occurred, where it occurred, the timing, the positioning, movement, speed, and trajectory of the vehicles before, during, and after the collision, the position of occupants of vehicles, behavior of occupants, and audio communications exchanged before, during, and after the collision, among any other desired properties”

([Par. 0044], “The decentralized ledger can include a blockchain that is distributed among a private consortium of entities. Sensor data from across the multiple mobile devices of different vehicle occupants in the multiple vehicles involved in the collision can be obtained by multiple different servers and contributed to the decentralized ledger by the multiple different servers, with such server being in communication with a different set of mobile devices of the multiple mobile devices”

This can be interpreted as the one or server (private consortium of entities) could decide agreements regarding to a collision based sensor data. The consensus properties, for example, a confirmation that the collision occurred if the sensor data exceeds a predetermined value, or if the sensor data does not exceed a predetermined value, it could determine the collision has not occurred. The “private consortium of entities” reads on the “plurality of diagnostic centers” such as “insurance companies or law enforcement.”


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Leise to incorporate the teaching of Huffman. The modification would have been obvious because by determining a threshold for sensor data regarding to an event based on agreements of entities within the blockchain, it ensures a consensus among entities/parties that are interested in sensor data regarding to the event before the sensor data is stored on the blockchain. 

The combination of Leise and Huffman teaches to store vehicle sensor data regarding to an event on a blockchain (remote storage) as described above, but does not explicitly disclose to delete the malfunction information from the transport after storing the data on the remote storage.

delete the malfunction information from the transport after storing the data on the remote storage. ([Par. 0075], “The cloud server 106 may also be configured to communicate a control message to the vehicle 102 that identifies, such as via the unique video data 168 identifier, and causes the event evaluator 158 to delete video data 168 that relates to server-defined trigger events. Additionally, or alternatively, the event evaluator 158 may be configured to delete video data 168 from local vehicle 102 storage responsive to receiving a notification of successful transmission of the video data 168 to the cloud server 106”)
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Leise and Huffman to incorporate the teaching of Mezaael. The modification would have been obvious because deleting the data from local storage after successfully transmitting the data to a remote server, it allows to empty the local storage to make more space without worrying of data regarding to the event to be lost. 

Claims 16 – 17, 19 describe limitations of a non-transitory readable medium that are similar to the limitations of claims 3 – 4, 6 respectively. Therefore, claims 16 – 17, 19 are rejected under 35 USC § 103 for the same reason as described in claims 3 – 4, 6 respectively above.

Claims 5, 7, 12, 14, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Leise, Huffman and Mezaael in view of Miles et al. (Publication No. US 20160198306 A1; hereafter Miles).

Regarding to claim 5, the combination of Leise, Huffman and Mezaael teaches the method of claim 4.

responsive to the number of the sensors exceeding the threshold, determining a severity level of the malfunction.

	However, Miles teaches responsive to the number of the sensors exceeding the threshold, determining a severity level of the malfunction. ([Par. 0105], “To determine the severity level of each notable driving event (NDE) identified during the data collection session, the following algorithm may be used (e.g., caution, warning, or extreme) of each NDE: [0106] start the algorithm [0107] identify the G-force magnitude peak associated with the NDE;[0108] if the G-force magnitude peak is at least 0.2 above the relevant LatG / LonG threshold, the NDE severity level is “extreme”; [0109] else if the G-force magnitude peak is at least 0.1 above the relevant LatG/LonG threshold, the NDE severity level is “warning”; and [0110] else if the G-force magnitude peak is above the caution threshold, the NDE severity level is “caution” wherein the “G-force magnitude” is collected from plurality of sensors of the vehicle during the data collection session.)
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Leise, Huffman and Mezaael to incorporate the teaching of Miles. The modification would have been obvious because by determining the severity level based on vehicle sensor data, it allows entities or interested parties in the blockchain regarding to the event to be able to acknowledge status of the event or the malfunction.

Regarding to claim claim 7, the combination of Leise, Huffman and Mezaael teaches the method of claim 6.
determine the severity level of the malfunction to be analyzed by a server as described in claim 5 above. 
Leise further teaches to execute a smart contract to store the malfunction information of the vehicle  and a severity level of the malfunction on a ledger of the blockchain. 
([Par. 0057 – 0058], “the smart contracts 416 operate independent of the blockchain manager
414 or other applications. In some embodiments, node 400 does not have a blockchain manager 414, or smart contracts 416 stored at the node. In some embodiments, the node 400 may have additional or less components than what is described … The node 400, as part of a decentralized ledger system 112, or another decentralized or centralized network, may be used as part of systems that interact with and/or manipulate data and transactions associated with the automotive claims process, the vehicle loss history process, and/or the Vehicle Identification Number (VIN) lifecycle process”)

[Par. 0162], “creating, via the one or more processors, a new block (to add to the blockchain) using or including the mileage report or current odometer reading, and/or otherwise updating the vehicle blockchain to reflect or indicate the current vehicle mileage 1306; (4) estimating, via the one or more processors, the Actual Cash Value (ACV) of the vehicle based upon, at least in part, the current vehicle mileage 1308; (5) receiving, via the one or more processors, vehicle sensor data indicative of a total loss event (e.g., the one or more processors may analyze the sensor data to determine that an abrupt change of G forces or deceleration exceeded a predetermined threshold, indicating a vehicle collision occurred) and/or otherwise receiving a notification that the vehicle is a total loss 1310;

This is interpreted as the smart contract stores vehicle information and vehicle sensor data regarding to an event on a block of a blockchain. The “sensor data indicative of a total loss event” could include “severity level of the malfunction.” For example, “total loss event” has a higher severity level than a repairable case. The event could be a crash, collision or accident.)


Claims 12, 14 describe limitations of a system that are similar to the limitations of claims 5, 7 respectively. Therefore, claims 12, 14 are rejected under 35 USC § 103 for the same reason as described in claims 5, 7 respectively above.

Claims 17, 20 describe limitations of a non-transitory computer readable medium that are similar to the limitations of claims 5, 7 respectively. Therefore, claims 17, 20 are rejected under 35 USC § 103 for the same reason as described in claims 5, 7 respectively above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668